Burnett, J., after stating the facts, delivered the opinion of the Court—Murray, C. J., concurring.
The only question which it becomes necessary to determine is, whether one District Court, under our system, can issue the writ of injunction, restraining the execution of the orders, or the carrying into effect the decrees, of another Court of co-ordinate jurisdiction.
This question was settled by the unanimous opinion of the Superior Court of Mew York, in the case of Grant v. Quick, 5 Sand., 612. In that case, Justice Duer, in delivering the opinion of the Court, uses this language :
“ The only ground upon which the Court of Chancery formerly acted in granting injunctions, in cases like the present, was the inability of a Court of Law, in which the suit was pending, to grant the necessary relief) but as, since the-code, the jurisdiction of all our Courts is equitable as well as legal, or more properly, *36as the distinction between legal and equitable, except in reference to the nature of the relief demanded, is now abolished, the' reasons by which the exercise of a power, always invidious and frequently abused, could alone be justified, have ceased to exist, and have left a case to which the maxim emphatically applies, that cessante ratione, cessat etiam lex.”
In the present case, the plaintiffs could obtain the most ample relief in the Court whose proceedings they wished to restrain; and there was no reason for seeking another tribunal, possessing only the same powers. Under our system of pleading, all they had to do was simply to allege the facts constituting their canse of action, in their natural order, and pray for the relief they desired. If they wished a stay of proceedings, they should have petitioned the Court for it, upon due notice to the opposite parties, and not have prayed for an injunction. An order to stay proceedings was all they required. Smith v. Am. Life & F. In. Co., 1 Clark C. R., 307, 309; Lum v. Clark, Hoffman's C. Pr., 89; Barbour’s C. Pr., 619. As to the merits of the complaint, we express no opinion.
Judgment reversed, and the Court below will enter an order dissolving the injunction.